Title: From John Adams to John Wentworth, October 1758
From: Adams, John
To: Wentworth, John


     
     Braintree, October? 1758. Printed: JA, Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 64–65. It is difficult to believe that this draft or retained copy was copied off and sent to Wentworth, because its first paragraph announces the same momentous personal news announced in the opening paragraph of the letter preceding, which is known to have been sent to and received by Wentworth. It is possible that this letter and perhaps others drafted in JA’s Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966. were simply epistolary exercises, not intended to be sent in their present form.
    